Title: To Thomas Jefferson from Thomas Newton, Jr., 4 May 1792
From: Newton, Thomas, Jr.
To: Jefferson, Thomas


          
            Dear Sir
            Norfolk May 4th. 1792.
          
          This will be handed to you by Mr. Jas. Taylor a Nephew of Doctor Taylors and Mine and Grandson to Mrs. Tucker. I beg leave to introduce him to you and hope you will excuse the Liberty I have taken; with an assurance that if any of your friends shou’d travel this way, that I will with the greatest attention render their time agreeable. I am respectfully Yr. Obt. Servt.,
          
            Thos Newton Jr
          
        